Per Curiam :
The commissioners of estimate and assessment fixed the damage as of February 20, 1897, which was the day that the title to the first street bounding the block, viz., the Grand. Boulevard and Concourse, vested in the city, when they should have fixed it as of the date when the first street bounding the block ivas-actually opened for public use. (Matter of Mayor, etc. [Walton Avenue], 131 App. Div. 696; affd., 197 N. Y. 518.)
The record before us does not show when the first street bounding the block was actually opened for public use; that fact should have been ascertained and the damages fixed as of that date.
The order appealed from, therefore, is reversed and the report returned to the commissioners of estimate and assessment for amendment and correction as above indicated, without costs.
Present ■— Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, J J.
Order reversed, without- costs, and report remitted to commissioners as stated in opinion. Settle order-on notice.